This appellant was given the death penalty in the 37th District Court of Bexar County, for the murder of one Albert Tips. The death of young Tips was caused by a pistol shot fired on the streets of San Antonio, on the night of December 31, 1919.
With his mother, sister, and three brothers, deceased was riding in a car on the streets. It was New Year's Eve, and crowds of people were on the streets, making all the noise, in all the various ways with which such an occasion is often celebrated. Some of the Tips family had procured "bombs," about which the evidence seems to differ, which were small paper covered missiles, resulting in an explosion when thrown against hard objects. Throwing these bombs seemed one of the common forms of contributing to the general uproar on that night. Appellant, a negro, owned a new Dodge car, which was parked at a negro restaurant on that part of Commerce Street in said city, which was largely frequented by negroes. The Tips family passed by in their car, and at or about this time a bomb was thrown at appellant's car, and some damage was done to the paint where it struck and exploded. Whether this bomb came from the Tips' car, was a subject of dispute. Appellant and his witnesses claimed that it did. Be that as it may, manifestly appellant believed that it did, for he got into his car, pursued and overtook the Tips' car. What occurred then is also in much dispute, but for the purpose of deciding whether the law applicable was charged upon the trial, it may be stated that appellant claimed that when he overtook the Tips' car he then informed the occupants that they had damaged his car, and he further claims that thereupon two of the four young men who were in the car, got out, one of them having in his hand a car crank, and the other bombs which he threw at appellant and his car. It was in testimony by reputable witnesses that both the rear fenders of appellant's car, and on the right side of the hood, there were places where the paint was roughened, as though by being struck by some object. Appellant further testified that when he attempted to state to the Tips family the fact of the damages, that they refused to listen to him, and told him in substance, to go on away, that they did not want any argument with him; That the Tips' family started their car, going back in the direction of the thickly populated portion of the city, and that appellant got in his car and started after them, is undisputed. Appellant claimed that it was his purpose at that time to follow them until he could secure the assistance of an officer, but after going a little way he used his pistol for the purpose, as claimed by him, of shooting at a tire, hoping thereby to stop the machine in which the Tips were riding, until he could secure the assistance of some officer. After firing his pistol in the direction of the car, appellant turned off, and gave his pistol to another party, and went on where his family were. *Page 259 
Albert Tips was sitting on the rear seat of the car, and does not seem to have taken any part in the controversy whatever, He was shot in the back part of his head, causing instant death. Upon the trial, the court submitted the issues only of murder and negligent homicide in the second degree. Complaint is made of the fact that in submitting the latter, the court failed to instruct the jury that it must appear that there was apparent danger resulting from the unlawful act of appellant in firing the pistol. While we do not think this a very material error, it may be corrected upon another trial.
We think the trial court erred in not submitting the issue of manslaughter, Exception was taken to the charge for failure to submit said issue, and a special charge on the subject was asked. We think it must be admitted that the facts established that up to a few minutes before the unfortunate shooting, the parties were practically strangers. No suggestion appears that appellant followed the car of the Tips for any other reason except that he believed they had damaged his car as they passed, and it is undisputed that within a moment or two after overtaking them, he fired his pistol toward their car. He testified that his intent in so doing was only to burst a tire, and that he had no intent to kill any one. If the jury had so believed, they would have found him guilty of negligent homicide. That they did not believe his story is evident. Granting that his story was false, then what have we? A shooting at a car in which were women and men, against whom appellant had no previous grudges or ill-feeling, except such as grew out of what occurred within ten minutes preceeding the use of the pistol. It is true that this is long enough for one to conceive malice, which would make him guilty of murder, but it is also true that the injury which he says he believed those people had inflicted upon his new car, coupled with what he says was their treatment of him when he sought them out, their renewal of the attack upon his car, and refusal to pay any attention to his demands, might be believed by the jury to have aroused such anger or resentment as to render his mind incapable of cool reflection, and that the shooting may have occurred when he was in that mental condition which reduces homicide to manslaughter. At least it is clear that it is not for the trial court to say whether such mental condition existed. The causes named in our status adequate to reduce a homicide to manslaughter, are well understood to be instances and not limitations. When a killing takes place, and there are circumstances in evidence from which such adequate cause and passion might be inferred, the duty of the trial court to submit such issue to the jury, is plain whether said mental condition did so exist, and whether the causes in evidence were such as would be calculated to produce such passion in the mind of an ordinary person, are questions of fact for the jury, and are not to be decided by the court. When appellant fired at this carload of strangers, who was to say whether the act was caused by malice resulting in murder, or the *Page 260 
blind unreasoning passion that is manslaughter. If he did not fire at the automobile casing, and the case be not negligent homicide, then the killing necessarily was attributable either to malice, or sudden passion. One of these mental states existed. Which was it? The answer to this question could only be made by the jury, and not by the court, since same was a fact issue and not a question of law. If the law of the two issues be fairly submitted, the jury may take the facts and conclude the matter by their verdict, but they cannot do this when only one of the two issues is given them in the charge.
That manslaughter is not precluded by reason of the fact that appellant claimed a killing for others reasons than passion. Williams v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 771; Green v State, 58 Tex.Crim. Rep.; Lee v. State,54 Tex. Crim. 385; miller v. State, 52 Tex.Crim. Rep., 105 S.W. Rep., 502; Rice v. State, 51 Tex.Crim. Rep.; Nelson v. State, 48 Tex.Crim. Rep., 87 S.W. Rep., 143.
Other causes may produce manslaughter passion besides those named in the statute, and the judge is not the arbiter of that weight of the testimony suggesting such other causes, but must submit the matter to the jury. Black v. State, 38 Tex. Crim. 58; Watson v. State, 50 Tex.Crim. Rep.; Gilcrease v. State, 33 Tex.Crim. Rep.; Williams v. State,61 Tex. Crim. 356; Bonner v. State, 29 Texas Crim. App., 230; Childers v. State, 33 Tex.Crim. Rep., In re Menly, 26 Texas Crim. App. 274.
Manslaughter should be charged where the evidence raises a doubt as to whether same is in the case. Arnwine v. State,49 Tex. Crim. 5, 90 S.W. Rep., 39; McLaughlin v. State, 10 Texas Crim. App., 340; Halbert v. State, 3 Texas Crim. App., 656; Thompson v. State, 24 Texas Crim. App., 383, 6 S.W. Rep., 296.
For the failure of the trial court to submit the issue of manslaughter, the case is reversed and remanded.
Reversed and remanded.
                          ON REHEARING.                        December 8, 1920.